458 F.2d 1361
C. C. WATSON, as Next Friend of Duran Eugene Watson, aminor, et al., Plaintiffs-Appellees,v.C. W. THOMPSON, Superintendent of Pittsburg County LineConsolidated Independent School District, et al.,Defendants-Appellants.
No. 71-1478.
United States Court of Appeals,Fifth Circuit.
May 19, 1972.

L. E. Bell, Jr., Pittsburg, Tex., for defendants-appellants.
W. C. Hancock, Pittsburg, Tex., for plaintiffs-appellees.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
The judgment of the district court, 321 F. Supp. 394, is vacated and the cause is remanded for further proceedings not inconsistent with Karr v. Schmidt, 5 Cir., 1972, 451 F.2d 1023 (En Banc).


2
Vacated and remanded with direction.